UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.) AIRMEDIA GROUP INC. (Name of Issuer) Ordinary Shares, par value $0.001 per Share (Title of Class of Securities) (CUSIP Number) November 23, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) CUSIP No. 009411109 Page 2 of 6 Pages 1 NAMES OF REPORTING PERSONS Sloane Robinson LLP IRS IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION England & Wales NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6,617,600 Ordinary Shares (Held through control of 3,308,800 AirMedia Group Inc American Depository Receipts) 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 6,617,600 Ordinary Shares (Held through control of 3,308,800 AirMedia Group Inc American Depository Receipts) 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,617,600 Ordinary Shares (Held through control of 3,308,800 AirMedia Group Inc American Depository Receipts) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.04% 12 TYPE OF REPORTING PERSON PN Page 3 of 6 Pages Item 1. (a) Name of Issuer: AirMedia Group Inc. (b) Address of Issuer's Principal Executive Offices: 17/F, Sky Plaza No. 46 Dongzhimenwai Street Dongcheng District, Beijing 100027 The People's Republic of China Item 2. (a) Name of Persons Filing: Sloane Robinson LLP (b) Address of Principal Business Office or, if none, Residence : 20 Dunstan's Hill, London, EC3R 8ND, United Kingdom (c) Citizenship: Sloane Robinson LLP is a limited liability partnership incorporated under the laws of England and Wales. (d) Title of Class of Securities: Ordinary Shares, par value $0.001 per Share (e) CUSIP Number: Item 3. If this statement is filed pursuant to Sections 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under Section 15 of the Act. (b) [ ] Bank as defined in Section 3(a)(6) of the Act. (c) [ ] Insurance company as defined in Section 3(a)(19) of the Act. (d) [ ] Investment company registered under Section 8 of the Investment Company Act of 1940. (e) [ ] An investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(E). (f) [ ] An employee benefit plan or endowment fund in accordance with Section 240.13d-1(b)(1)(ii)(F). (g) [ ] A parent holding company or control person in accordance with Section 240.13d-1(b)(1)(ii)(G). (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940. (j) [ ] A non-U.S. institution in accordance with Section 240.13d-1(b)(1) (ii)(J). Page 4 of 6 Pages (k) [ ] Group, in accordance with Section 240.13d-1(b)(1)(ii)(K). Item 4. Ownership. (a) Amount Beneficially Owned:6,617,600 Ordinary Shares (Held through control of 3,308,800 AirMedia Group Inc American Depository Receipts) (b) Percent of Class:5.04% (c) Number of Shares as to which the person has: (i)sole power to vote or to direct the vote: 6,617,600 Ordinary Shares (Held through control of 3,308,800 AirMedia Group Inc American Depository Receipts) (ii)shared power to vote or direct the vote:None (iii)sole power to dispose or direct the disposition of: 6,617,600 Ordinary Shares (Held through control of 3,308,800 AirMedia Group Inc American Depository Receipts) (iv)shared power to dispose or to direct the disposition of:None Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [] Item 6. Ownership of More than Five Percent on Behalf of Another Person: Certain persons have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, AirMedia Group Inc American Depository Receipts.None of those persons' interest relates to more than 5 per cent. of the outstanding Ordinary Shares of AirMedia Group Inc. Item 7. Identification and Classification of Subsidiaries Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Page 5 of 6 Pages Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification: By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 6 of 6 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:November 26, 2010 SLOANE ROBINSON LLP By: /s/ Tanya Farrell Name:Tanya Farrell Title:Head of Legal and Compliance
